Name: Commission Regulation (EEC) No 3813/89 of 19 December 1989 laying down detailed rules for the application of the system of transitional aids to agricultural income
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 12. 89 Official Journal of the European Communities No L 371 / 17 COMMISSION REGULATION (EEC) No 3813/89 of 19 December 1989 laying down detailed rules for the application of the system of transitional aids to agricultural income THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 768/89 of 21 March 1989 establishing a system of transitional aids to agricultural income ('), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regulation (EEC) No 1 636/87 (3), and in particular Article 2 (2) thereof, Whereas the system of aids to agricultural income provides for positive action to assist the family agricultural holdings referred to in Article 1 of Regulation (EEC) No 768/89 , while Article 1 1 of that Regulation in principle prohibits any national agricultural income aid if the conditions and rules governing its grant differ from those laid down in the said Regulation ; whereas the concept of agricultural income aid within the meaning of the Community provisions in question should therefore be defined, bearing in mind in particular the objectives set out in Article 1 of Regulation (EEC) No 768/89 ; Whereas it is necessary to define the concept of a family agricultural holding and to specify the main components to be taken into account when determining the overall family income per work unit, namely the agricultural component generated on the holding in question and any income from other sources ; whereas such income must be assessed on a basis which makes it comparable with gross domestic product per member of the working population ; Whereas, in order to quantify the injury suffered by potential aid beneficiaries as a result of the adjustment of the markets in the context of the reform of the common agricultural policy and of the adjustment of the common organizations of the markets, it is necessary to specify the period and other relevant factors to be taken into account when calculating this loss with sufficient precision so as to help to ensure no overcompensation ; whereas it is necessary to exclude certain measures and price developments from any calculation of such income loss ; whereas in order to take account of inflation or deflation, which varies considerably across the Community, Member States must be given the possibility to express injury in real terms ; whereas a minimum annual rate of reduction in the level of aid to each beneficiary must be set in order to ensure its degressivity ; whereas to help to ensure that the aid in question does not stimulate agricultural production or bring about distortion of competition, a ceiling must be placed on its level per work unit in relation to overall earnings per work unit in the relevant region of the Community ; whereas various other limits governing eligibility for aid need to be set both to facilitate its management and to help to ensure attainment of the objectives of the measures ; whereas the proportion of household income from farming which constitutes a negligible part of total household income should be defined ; Whereas circumstances may arise where it is desirable to allow beneficiaries to receive the aid in capitalized form ; whereas the size of any such form of payment must be related to the level of r on-capitalized payments ; whereas capitalized payments must not increase the burden on the Community budget in any given year ; Whereas it is necessary to place limits on the financial benefits under this aid scheme where payments in respect of more than one programme of agricultural income aid per holding are made ; whereas the Member State concerned may, for each holding, set an upper limit on the number of annual work units which may be taken into account, having regard to what is considered usual for holdings of the size and type concerned ; whereas, in order to simplify management of each programme of agricultural income aid, the status of a beneficiary thereunder should, as a general rule, be that obtaining when entitlement is determined, even in cases where such status changes during the period when aid is payable ; Whereas Article 8 (3) of Regulation (EEC) No 768/89 stipulates that the appropriations entered in the Community budget are not to be exceeded by the Community contribution towards the aid eligible and appropriate provisions need accordingly to be adopted ; Whereas for reasons of clarity it is desirable, having regard to the ceilings provided for in the second subparagraph of Article 6 (2) and Article 8 (2) (a) of Regulation (EEC) 768/89, to define precisely the exchange rate for conversion between national currencies and ecus ; Whereas for reasons of sound management it is necessary for the Member States to provide on a periodic basis information pertinent to the application of programmes of agricultural income aid ; whereas given the nature of (') OJ No L 84, 29 . 3 . 1989, p . 8 . 0 OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 153, 13 . 6 . 1987, p. 1 . No L 371 / 18 Official Journal of the European Communities 20. 12. 89 the income aid system it is necessary to lay down special control conditions ; whereas it is necessary to take specific account, where appropriate, of relevant aspects of the accession conditions affecting Spain, Greece and Portugal ; whereas it is also necessary for the Member States to notify programmes of agricultural income aid on a standardized basis ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Agricultural Income Aid, the EAGGF Committee having been consulted on the financial aspects of the additional conditions relating to Community budget expenditure referred to in Article 8 (3) of Regulation (EEC) No 768/89, interdependence between the individuals concerned than that normally obtaining between economic partners. However the Member State concerned shall be free to lay down a more restrictive definition of a family agricultural holding for any 'programme of agricultural income aid' (hereinafter referred to as 'PAIA'). 2. For the purposes of determining the composition of the family in accordance with Article 4 ( 1 ) of Regulation (EEC) No 768/89, account shall be taken of the farmer, plus those members of the farmer's family who work on the holding provided their individual contribution to such work corresponds to at least 25 % of an annual agricultural work unit and is subject to some form of remuneration which under national rules could give rise to the imposition of tax. For each PAIA the Member State concerned may fix a percentage higher than 25. However the Member State concerned shall be free when determining the composition of the family to include the farmer's spouse regardless of the spouses' contribution to work on the holding. The provisions of this paragraph shall be without prejudice to those of Article 7 (4) ; 3 . For the purposes of this Regulation, 'annual work units' and 'annual agricultural work units', or fractions thereof, shall be determined by reference to an annual total of 1 800 hours actually worked unless another total is provided for under national provisions governing contracts of employment. However the Member State concerned instead of using hours actually worked may alternatively use a flat-rate duly substantiated basis, the details of which shall be set out in the draft PAIA. HAS ADOPTED THIS REGULATION : TITLE I DEFINITIONS AND MEASUREMENT Article 1 Agricultural income aid 1 . 'Agricultural income aid' (hereinafter referred to as 'AIA') means any public financial contribution granted exclusively to farmers, or to farmers and members of their families working on the holding, which supplements the overall family income within the meaning of the third subparagraph of Article 4 { 1 ) of Regulation (EEC) No 768/89 and is not subject to any conditions relating to its use. Notwithstanding the foregoing and without prejudice to Articles 92 and 93 of the Treaty, public financial contributions granted through the taxation and social security systems, provided they are justified on the basis of criteria inherent in these systems, shall not be deemed AIA. 2. Where aids designed to achieve the objectives set out in Article 1 (2) (a), (b) and (c) of Regulation (EEC) No 768/89 are granted in accordance with Articles 2 to 6 of that Regulation and in accordance with this Regulation, they shall not be considered subject to conditions on their use. Article 3 Family income 1 . For the purposes of this Regulation references to income shall be understood to apply on an annual basis, and references to net agricultural income understood to mean family farm income. 2. For the purposes of determining the overall family income referred to in the third subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 768/89 the income of all members of the family included under Article 2 (2) shall be taken into account as follows : (a) income derived from the holding referred to under Article 2 (2) shall be determined as its gross value added at factor cost. However, where, pursuant to Article 6 (3) (b) of Regulation (EEC) No 768/89, the holding's net agricultural income is used, the GDP indicator referred to in the second subparagraph of Article 4 ( 1 ) of that Regulation shall be applied, adjusted by a corrective reflecting the difference between income assessed on this basis and that of gross value added. Article 2 Family and farmer's family 1 . For tjie purposes of this Regulation family agricultural holding shall, in addition to the definition of family under national law, also cover members of units where there is a distinctly greater social and/or economic 20 . 12. 89 Official Journal of the European Communities No L 371 / 19 farmer and members of the farmers family on the holding ; B is the income under paragraph 2 (b) ; C is the sum of the annual work units, and fractions thereof, worked by the farmer and members of the farmer's family in respect of the sum of the income under subparagraphs 2 (a) and (b). 7. The number of annual work units that may be taken into account for the purposes of paragraphs 5 and 6 shall not exceed one unit per individual . 8 . For reasons of control of the number of annual work units referred to in paragraphs 5 and 6, the Member State concerned may determine the number worked on a more recent base than the two years referred to in paragraph 4. However in no case shall this base be less than one year or earlier than the second year of the two-year period. 9. The national, or regional, gross domestic product determined at factor cost for the second year of the two-year period referred to in paragraph 4 shall be used when applying the threshold referred to in the second subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 768/89 . TITLE II (b) all income other than that under (a) shall be determined, in each case before taxes and other compulsory charges, and include, in particular :  earnings,  income from capital and fixed assets,  pensions,  social security benefits but excluding :  child allowances,  invalidity and handicap payments wherever these are linked to costs borne by the recipients, and  reimbursement of all medical expenses. 3 . Income derived from the holding under paragraph 2 (a) and all other income under paragrah 2 (b) shall be determined on the basis of data used for income tax purposes for the years in question . However in instances where it is not appropriate to use this basis, Member States may employ any other objective system the details of which and justification for use shall be set out in the draft PAIA. Member States shall apply correctives to the income, data so determined to establish amounts comparable with those retained under paragraph 2. 4. The annual overall family income shall be determined for each family by reference to the income under paragraph 2 as the average of the two most recent years, or financial years, for which data are normally available. In instances where any of the income data to determine this average are not available for the years in question the Member State concerned may determine an alternative two-year period. 5. For holdings where no labour is employed other than that provided by the farmer and members of the farmer's family, and for holdings where net agricultural income data is used, the annual overall family income per work unit shall be the annual overall family income of each family divided by the sum of : (a) the annual work units, and fractions thereof worked by the farmer and members of the farmer's family on the holding ; and (b) all other annual work units, and fractions thereof, worked by the farmer and members of the farmer's family in respect of income under paragraph 2 (b). 6 . For holdings not covered by paragraph 5, the annual overall family income per work unit shall be the sum of A and B divided by C where : A is the income under paragraph 2 (a) divided by the sum of the annual work units, and fractions thereof worked on the holding by anyone, the resultant amount being multiplied by the sum of the annual work units, and fractions thereof, worked by the SPECIFIC PROVISIONS Article 4 Calculation of the injury 1 . Subject to paragraphs 2 to 10, Member States shall determine for each PAIA the specific method by which the injury shall be determined. The determination may be made on the basis of readily available data upon which, if necessary, flat-rate duly substantiated adjustments may be made to take account of particular aspects of any PAIA including their regional geographic limits. 2. The reference period in respect of which, in accordance with Article 5 (2) (a) and (3) of Regulation (EEC) No 768/89, the injury referred to in paragraph 1 of the said Article is to be determined shall be 1 January 1980 to 31 December 1984, or the corresponding financial years which most closely relate to this period. 3 . The overall injury for each PAIA shall be determined as follows : (a) where the AIA is established on a flate-rate basis : the difference between the annual average overall agricultural income determined as its gross value added at factor cost in the PAIA application area and/or sector in the period referred ' to under paragraph 2 and the corresponding annual average based on at least the two most recent years, or financial years, for which data are available : No L 371 /20 Official Journal of the European Communities 20 . 12. 89 (b) losses relating to the additional levy provided for in Article 5 (c) of Council Regulation 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (4) ; (c) losses determined on the basis of reductions in producer prices which in real terms have fallen at a rate no steeper than the trend in the Member State in question recorded prior to 1984. 10. The identification of injury due to CAP reform must set out in full the principal economic data entering into all calculations and take full account of inter-sectoral effects be they positive or negative, in terms of income. 11 , Within a given PAIA, only one system of determi ­ nation of the ALA may be used, namely a flat-rate or indi ­ vidual system. (b) where the AIA is established on an individual basis : the difference between the annual average individual income determined as its gross value added at factor cost of the holding concerned in the period referred to under paragraph 2 and the corresponding annual average based on a uniform period for all holdings within a given PAIA of at least the two most recent years, or financial years, for which data are normally available. In instances where the income data for the years in question are not available for a given holding the Member State concerned may determine for each holding what constitutes the relevant years. 4. Overall injury for each PAIA shall be defined as the difference between the two annual averages referred to in paragraph 3 multiplied by the number of years used to determine the annual average based on at least the two most recent years retained under paragraph 3. 5. Where the PAIA is limited to one or several sectors, the income loss shall be assessed only in terms of the relevant sector or sectors. Article 5 Inflation Member States shall be authorized to express the overall injury and the injury due to the CAP reform in real terms by applying the national GDP deflator, and to revise the amount of the injury so determined to maintain its value in real terms until the first year of payment of the AIA. 6. Within the overall injury the Member State concerned shall identify, on a product-by-product basis for the sectors concerned in the PAIA, that injury which has arisen from the adjustment of the markets in the context of the reform of the common agricultural policy and of the adjustment of the common organizations of the markets (hereinafter referred to as 'CAP reform'). Article 6 Degressivity Multi-annual AIA payments to any beneficiary, even where the relevant PAIA is amended in accordance with Article 7 of Regulation (EEC) No 768/89, shall decrease in real terms by at least 15 % per annum. This decrease shall be determined by reference to the national GDP deflator estimated by the Commission for the relevant year. 7. The injury due to CAP reform which sets the maximum amount of AIA that may be paid in a given PAIA, shall be the sum of annual amounts of such injury for all sectors concerned in the PAIA for each of the years used to determine the annual average based on at least the two most recent years retained under paragraph 3. This injury shall be limited to that suffered by the potential beneficiaries of the AIA and thus exclude injury recorded on holdings which due to their location, scale, enterprise mix or any other circumstance would, ab initio, be excluded from any benefit under the PAIA in question. 8 . The determination of injury due to CAP reform for any product which takes account of reductions in producer prices greater than those in the relevant institu ­ tional prices may be taken into account only where supporting evidence is provided which demonstrates that such reductions are due to CAP reform. Article 7 AIA ceiling and limits 1 . Subject to a limit of ECU 2 500, the initial annual amount of the AIA may not exceed, per annual agricul ­ tural work unit worked on the holding concerned by the farmer and members of the farmers family, an amount corresponding to 35 % of the annual gross domestic product at factor cost per member of the working popula ­ tion recorded in the most recent year for which data are available. Such gross domestic product shall be either that recorded at national level or that recorded at regional level in the PAIA notification in question, depending on the 9. The following shall not be included in any determi ­ nation of injury due to CAP reform : (a) losses relating to products not covered by a market organization or where the provisions of the market organization do not involve any price or aid mecha ­ nism unless supporting evidence is provided which demonstrates that such losses are due to CAP reform : (') OJ No L 148, 28. 6. 1968, p. 13. 20. 12. 89 Official Journal of the European Communities No L 371 /21 Article 9 Eligibility conditions 1 . Households where farming accounts for less than 10 % of the total household income shall be excluded from any PAIA. For each PAIA the Member State concerned may fix a percentage greater than 10. The percentage shall be determined on the same period as retained under Article 3 (4). However for households where the income derived from the holding is not repre ­ sentative the Member States concerned may fix another period. 2. Once a beneficiary has received an AIA payment, the holding may also be eligible under any subsequent PAIA. However the sum of payments per work unit rela ­ ting to the first year of payment under each AIA shall not exceed the limit referred to in Article 7 ( 1 ) for the initial PAIA for the holding concerned. 3. Beneficiaries having fulfilled the requirements for receiving aid under a PAIA may retain this status irres ­ pective of the degree to which they are dependent upon agriculture during the period when the aid is payable. threshold adopted by the Member State concerned under the second subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 768/89. 2. Where the overall injury is less than the injury due to CAP reform, the maximum amount of the AIA shall be limited to the level of the overall injury. 3 . (a) Where the PAIA is limited to one or to several sectors, any holding to benefit from the PAIA must generate at least 20 % of its total final agricultural production from the sectors concerned. In addition , where the AIA is established on a flat ­ rate basis per holding, the aid payable per holding shall be that determined under the PAIA reduced by a coefficient equal to the proportion of final agricultural production of the holding accounted for by the sectors not concerned in the PAIA. (b) The production referred to in subparagraph (a) shall be defined as the annual average of the years used to determine the annual average retained under Article 3 (4). (c) In applying subparagraph (a), Member States instead of applying final agricultural production criteria may alternatively use standard gross margins, or when available, actual gross margins. 4. For each holding Member States may, by reference to what is considered usual for holdings of the size and type concerned, set an upper limit on the number of annual work units that may be taken into account for the purposes of applying Article 3 (5) and (6). Article 10 Community financial contribution 1 . All notifications of, or proposed amendments to, a PAIA shall include an assessment of the potential Community financial contribution referred to in Article 9 of Regulation (EEC) No 768/89 . This assessment shall be broken down into annual amounts. 2. The limit of two work units per holding laid down in Article 8 (2) (a) of Regulation (EEC) No 768/89 shall be interpreted as meaning annual agricultural work units. 3 . When the PAIA, or proposed amendments thereto, are approved by the Commission in accordance with Article 7 (3) of Regulation (EEC) No 768/89, the maximum amounts that may be charged on an annual basis to the Community budget as a result of such approval shall be determined by the Commission, having consulted the EAGGF Committee, in order to ensure that the relevant appropriations entered in the Community budget are not exceeded. 4. At the request of the Member State concerned or on its own initiative, the Commission, having consulted both the Committee provided for in Article 13 of Regulation (EEC) No 768/89 and the EAGGF Committee, may adjust the maximum amounts referred to in paragraph 3. No reduction in such amounts may be made where this would call into question the percentages referred to in Article 9 of Regulation (EEC) No 768/89 . Article 8 Capitalization 1 . A Member State that plans to apply the capitaliza ­ tion facility referred to in Article 6.(3) (a) of Regulation (EEC) No 768/89 shall indicate in the relevant PAIA noti ­ fication the conditions to be fulfilled by the potential beneficiaries of such capitalization . 2 . Where capitalization facilities are provided for in a given PAIA all potential beneficiaries fulfilling the condi ­ tions set out in Article 1 (2) (a) and (b) of Regulation (EEC) No 768/89 may be offered a choice between capita ­ lized or non-capitalized payments. Where no such choice is granted the Member State concerned shall indicate in the draft PAIA the non-capitalized basis upon which the capitalized payments are to be made. 3 . A capitalized aid shall be limited to a sum no greater than the non-capitalized payments discounted to their present value using an interest rate equivalent to that generally applying for deposits of comparable size at the time when the PAIA is notified. No L 371 /22 Official Journal of the European Communities 20. 12. 89 5. Income aids which are eligible for Community finance in accordance with Article 8 (1 ) of Regulation (EEC) No 768/89 may retain this status even where, during the period when the aids are payable, the condi ­ tion of 'main occupation' laid down in that Article is no longer fulfilled. 6. Where capitalization facilities are applied the Community contribution referred to in Article 9 of Regu ­ lation (EEC) No 768/89 shall be made each year to the Member State concerned on the basis of the annual sums that would have been due had all such payments been made on a non-capitalized basis . 7. The limit of ECU 1 000 per work unit per year referred to in Article 8 (2) (a) of Regulation (EEC) No 768/89 shall be interpreted as applying to a given holding irrespective of the number of PAIA for which it is eligible. Article 11 Conversion between national currencies and ecus Conversion between national currencies and ecus for the purposes of applying the limit of ECU 2 500 referred to in the second subparagraph of Article 6 (2) of Regulation (EEC) No 768/89 and the limit of ECU 1 000 referred to in Article 8 (2) (a) of the said Regulation, shall be at the agricultural conversion rate valid when the draft PAIA is notified to the Commission and provided for in the Annexes to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (*) :  for Portugal under the heading 'Other products with the exception of those mentioned in Article 259 of the Act of Accession', for as long as special provisions apply,  for all other Member States under the heading 'All other products'. Article 12 Reports 1 . Each year, by every anniversary of approval of the PAIA concerned, until the last year when payments under it are made, the Member State concerned shall notify the Commission of progress in the PAIA and problems encountered. 2. Progress notified shall include at least information on the uptake of aid in relation to the levels anticipated when the PAIA was approved. 3 . By 31 December 1991 at the latest, all Member States which have implemented PAIAs shall provide the Commission with information pertinent to the report referred to in Article 14 ( 1 ) of Regulation (EEC) No 768/89 . This information shall include, inter alia, that concerning changes or planned changes in overall agri ­ cultural production on those holdings run by farmers in receipt of the AIA in comparison with other holdings . 4. By one year at the latest after the scheduled comple ­ tion date of a PAIA, the Member State concerned shall provide the Commission with a final report on its imple ­ mentation . This report shall include at least the following information : (a) that required under paragraph 2 ; (b) progress towards objectives set when the PAIA was notified ; (c) the current and prospective income situation of the beneficiaries ; (d) changes or planned changes in overall agricultural production on those holdings run by farmers in receipt of the AIA in comparison with other holdings. Article 13 Control 1 . When a PAIA is notified Member States shall forward to the Commission information concerning : (a) the legal and administrative measures taken to ensure verification of compliance with the conditions gover ­ ning payment of the aid ; (b) the name(s) of the organization^) responsible for the verifications and controls mentioned under (a). 2. (a) Member States shall conduct representative checks on the data supplied by the potential beneficiaries. Such checks shall involve at least 2 % of all files . For the purposes of controls all data relating to a given holding, in particular the overall family income, the number of annual work units and frac ­ tions thereof worked, and the total household income, shall be certified as correct by the farmer. (b) In instances where irregularities are found with more than 5 % of the files subject to checks the Commission shall be informed forthwith. 3 . By every anniversary of approval of the PAIA concerned until the year following its last year of imple ­ mentation, the Member State concerned shall provide the Commission with a detailed report of controls carried out by the organizations mentioned under paragraph 1 (b). Article 14 Greece, Spain and Portugal Account may be taken of the specific circumstances of Greece, Spain and Portugal in the light of the provisions of their respective Acts of Accession in order to avoid any discrimination stemming in particular from the provi ­ sions of Articles 4 and 7 (2) of this Regulation . Any draft PAIA notified by any of these countries shall include appropriate details of any aspect or aspects that the rele ­ vant authorities consider should be taken into account in(  ) OJ No L 164, 24. 6. 1985, p. 11 . 20. 12. 89 Official Journal of the European Communities No L 371 /23 this context. The rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 768/89 . Article 15 required under Articles 4, 5 and 6 of Regulation (EEC) No 768/89 and under this Regulation, in accordance with the model set out in the Annex hereto . Article 16 Entry into force This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Notification of PAIA when notifying the Commission of a PAIA the Member State concerned shall present the relevant information This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1989. For the Commission Ray MAC SHARRY Member of the Commission No L 371 /24 Official Journal of the European Communities 20. 12. 89 ANNEX For each PAIA notified to the Commission the following presentation shall be made : 1 . Framework provisions 1 . The objectives, in as much as they may be quantified, of the PAIA (especially with regard to Article 1 of Regulation (EEC) No 768/89). 2. The geographical area of the PAIA and/or the agricultural sectors) concerned. II . Selection of beneficiaries and level of aid 3. Definition of potential beneficiaries : 3.1 . The minimum fraction of a work unit that the members of the farmer's family must perform on the holding (Article 2 (2)). 3.2. Where it is necessary, according to Article 2 (3) the national provisions governing contracts of employment concerning 'annual work units' and 'annual agricultural work units'. 3.3 . Details of the measurement method used to determine the gross value added at factor cost at farm level as set out in Article 3 (2) (a). 3.4. Where Article 6 (3) (b) of Regulation (EEC) No 768/89 applies : details of the coefficient to make net agricultural income comparable with gross value added at factor cost. 3.5. Assessment of income when, in accordance with the provisions of Article 3 (3), a basis is used other than that for income tax purposes (justification and description of the basis). 3.6. The level of the threshold (Article 4 ( 1 ) of Regulation (EEC) No 768/89). 3.7. National or regional gross domestic product at factor cost as control figure . 3.8 . Minimum percentage for the part of household income accounted for by farming when this is greater than the minimum set out in Article 9 ( 1 ). 3.9. Where the PAIA is limited to one or several sectors : for any holding the minimum relation of the final , production in the sectors) concerned to the total final production on the farm (Article 7 (3)). 4. Detailed calculations of the injury (Article 4) including the principal economic data. 4.1 . Calculation of the income situation (determined as gross value added at factor cost) in the reference period. 4.2. Calculation of the income situation (determined as gross value added at factor cost) in at least the two most recent available years. 4.3 . Determination of the overall loss and the injury due to CAP reform. 5. Calculation of the annual gross domestic product at factor cost per member of the working popula ­ tion in the most recent year for which data are available (Article 7 ( 1 )). 6. If applied setting of an upper limit on the number of annual work units (Article 7 (4)). III . Payments 7. Method of payment of aid to the beneficiaries including any particular conditions set by the Member State. 8 . Where applicable the details of the method of deflation as described in Article 5. 9 . The detailed rules for payments as regards duration and degressivity (Article 6); 10.,'Where the provisions of Article 6 (3) (a) of Regulation (EEC) No 768/89 are applied : indication of the conditions to be fulfilled by the potential beneficiaries and specification of the interest rate (in accordance with Article 8). 20. 12. 89 Official Journal of the European Communities No L 371 /25 IV. Financial contribution of the Community 11 . Estimates of the overall levels of expenditure year by year. 12. Estimates of the expenditure referred to under point 11 that is likely to qualify for a Community contribution. V. Application modalities 13. Form to be used by applicants for the AIA. 14. Organizations involved in monitoring the scheme. 1 5 . Description Of the control mechanisms as laid down in Article 1 3 . 16. The legal text which implements the PAIA. VI . Resume of PAIA 1 7. A resume of the PAIA setting out the key components in no more than 1 500 words.